DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 12/13/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 is being considered by the examiner.

Status of Claims
	In Applicant’s amendment filed on 11/15/2021, claims 9 has been amended; claims 1-8 are canceled; claims 9-10 remain pending.

Response to Arguments
Claim Objection:


Claim Rejection under 35 U.S.C. §112:
	The previous rejection of claims 9 and 10 under 35 U.S.C. §112(a) or 112 (pre-AIA ) first paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, is withdrawn in view of Applicant’s amendment and remarks dated 11/15/2021.  However, the Examiner notes that the newly amended claim language introduces a new ground of rejection of the claims under 35 U.S.C. 112(a).  See claim rejections below for details.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 9 recites “A method of Service Request procedure performed by a SMF(session management function) device”, the method comprising, among other things, the limitation/feature wherein, the intermediate UPF device is added, removed or changed for the PDU session not included in "PDU session to be reactivated", then an update procedure for a user plane is performed between the access network and a core network.”  The specification does not provide adequate support for a method of Service Request procedure comprising the underlined feature/step for the intermediate UPF device is added, removed or changed for the PDU session not included in "PDU session to be reactivated", then an update procedure for a user plane is performed between the access network and a core network.  
For example, Applicant’s specification only describes the feature/step for “the intermediate UPF device is added, removed or changed for the PDU session not included in "PDU session to be reactivated", then an update procedure for a user plane is performed between the access network and a core network” as part of a method for a UE registration procedure described in Fig. 11 and para. [0289]-[0354], specifically para. [0341].  On the other hand, the claimed method of a Service Request procedure is described in Figs. 12A and 12B, and para. [0355]-[0450] of Applicant’s specification, which does not comprise the feature/step for “the intermediate UPF device is added, removed or changed for the PDU session not included in "PDU session to be reactivated", then an update procedure for a user plane is performed between the 
Claim 10 depends from claim 9 but fails to remedy the deficiency of claim 9 as described above.  Hence, claim 10 is considered accordingly.

Examiner’s Note:  The examiner strongly suggests that Applicant contacts the Examiner to schedule an interview to sort out the claim language to avoid potential future issues related to 35 U.S.C. §112 requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Non-Patent Literature (NPL) titled “3GPP TS 23.502 V0.4.0 (2017-05) Technical Specification”, hereinafter “TS23.502V0.4”.
Claim 9 – TS23.502V0.4 discloses a method of Service Request procedure performed by a SMF(session management function) device [Fig. 4.2.3.2-1 and §4.2.3], the method comprising: 
receiving, from a AMF(access management function) device, a first message for updating a PDU(protocol data unit) session to a SMF(session management function) device, wherein the first message includes a PDU session ID, access type and location information of the UE [§4.2.3.2, step 4 (page 19) and §5.2.8.2.3 (page 114):  receiving N11 Message (Nsmf_PDUSession_Update) for updating a PDU session to SMF device, the message includes PDU session ID, AN type (access type) and UE location information]; and 
checking a selection criteria of a UPF (user plane function) device and performing one of the following procedures based on the location information [§4.2.3.2 (page 19), step 5], 
wherein the UE is outside a service area of the UPF device that is previously connected to an access network, while maintaining the UPF device, then accept the activation of user plane connection and either select a new intermediate UPF device or add/remove/change an intermediate UPF device [§4.2.3.2 (page 19), step 5: selects a new intermediate UPF (selection of a new intermediate UPF also means accepting the activation of the user plane connection)], and 
reject the activation of user plane connection of a the PDU session and trigger re-establishment of the PDU session after a service request procedure to perform allocation of a new UPF device, 
wherein, the intermediate UPF device is added, removed or changed for the PDU session not included in "PDU session to be reactivated", then an update procedure for a user plane is performed between the access network and a core network.

NOTES:  the limitation “performing one of the following procedures based on the location information:  (i) wherein the UE is outside a service area of the UPF device that is previously connected to an access network, while maintaining the UPF device, then accept the activation of user plane connection and either select a new intermediate UPF device or add/remove/change an intermediate UPF device, and (ii) reject the activation of user plane connection of a the PDU session and trigger re-establishment of the PDU session after a service request procedure to perform allocation of a new UPF device, is a Markush claim that requires one of three alternatives (procedure (i) with EITHER select a new intermediate UP device OR add/remove/change an intermediate UPF device, OR procedure (ii)) to be considered.  Since the office elects to consider procedure (i) with the alternative to select a new intermediate UPF device, the remaining alternatives, i.e., procedure (i) with the alternative for add/remove/change an intermediate UPF device, and procedure (ii) are non-elected alternatives and are not considered.  See MPEP 2173.05(h).  Furthermore, the limitation “wherein, the intermediate UPF device is added, removed or changed for the PDU session not included in "PDU session to be reactivated", then an update procedure for a user plane .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TS23.502V0.4 in view of Non-Patent Literature (NPL) titled “3GPP TS 23.502 V0.5.0 (2017-07) Technical Specification”, hereinafter “TS23.502V0.5”.
Claim 10 – TS23.502V0.4 teaches the re-establishment of the PDU session is performed [§4.2.3.2 (page 19), step 5:  trigger re-establishment of the PDU session to perform relocation of the UPF acting as PDU session anchor].
TS23.502V0.4 is silent regarding performing the re-establishment of the PDU session when the UE has moved out of an anchor UPF device.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of re-establishment of the PDU session when the UE has moved out of the service area taught by TS23.502V0.5 with the technique for re-establishment of the PDU session taught by TS23.502V0.4 to improve the process for Service Request (see TS23.502V0.5 §4.2.3.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423